Citation Nr: 0627153	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-21 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to 
September 26, 2003 for residuals of incomplete compression 
fractures at T8, T9, and T12 of the dorsal spine.

2.  Entitlement to a rating in excess of 40 percent from 
September 26, 2003 for residuals of incomplete compression 
fractures at T8, T9, and T12 of the dorsal spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active duty service from to June 1962 to 
August 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In that decision, the RO denied a rating in excess of 
20 percent for residuals of incomplete compression fractures 
at T8, T9, and T12 of the dorsal spine.  

By way of an October 2003 rating decision, the RO granted an 
increased rating to 40 percent, effective from September 
2003.  The veteran, through his representative, continued to 
appeal for a higher rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims were remanded by the Board in July 2005 in 
order to obtain clarification of the nature and extent of the 
veteran's dorsal spine disability.  The July 2005 remand gave 
specific instructions as to what medical information the 
examining VA physician was to provide.  The veteran was 
provided a VA examination in September 2005.  However, the VA 
examination report fails to provide the information specified 
by the July 2005 Board remand.  The Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Court 
or the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as "the head of the 
Department."  Further, the Court stated that where the 
remand orders of the Board or the Court are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

In view of the foregoing, the claim is REMANDED for the 
following:

1.  Schedule the veteran for a VA 
examination for the purpose of 
determining the severity of his service-
connected residuals from an incomplete 
compression fracture at T8, T9 and T12 of 
the dorsal spine.  All indicated tests, 
including range of motion studies in 
degrees of arc and diagnostic testing, 
should be performed and all findings must 
be reported in detail.  Send the claims 
folder and a copy of this Remand to the 
examiner for review.  The VA examiner 
should provide the following information.

a.  List all manifestations of the 
veteran's service-connected residuals 
from an incomplete compression fractures 
at T8, T9, and T12 of the dorsal spine.

b.  List the veteran's neurological 
symptoms and specifically state which, if 
any, of them are related to the veteran's 
service-connected dorsal spine 
disability.

c.  State whether each neurological and 
orthopedic sign and/or symptom found that 
are residual of the service-connected 
dorsal spine disability are constant or 
near constant?

d.  Describe the severity of each 
neurological and orthopedic sign and 
symptom.

e.  State whether the veteran has 
intervertebral disc syndrome due to the 
service-connected dorsal spine 
disability.  If, and only if, the veteran 
does have intervertebral disc syndrome 
due to the service-connected dorsal spine 
disability, indicate what is the total 
duration of such incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to intervertebral disc 
syndrome of the dorsal spine that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
during the past 12 months.

2.  After the foregoing, review the 
veteran's claim. If the determination is 
adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



